Citation Nr: 0712711	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  95-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a fracture of the 
nose.



REPRESENTATION

Appellant represented by:	Pedro A. Fuentes-Rivera, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was before the Board in December 2003 at which 
time it was remanded to the RO for procedural purposes and to 
obtain further information.   

In a July 2005 rating decision, the RO awarded service 
connection for status post left hand trauma with fracture 
left middle finger, evaluated as 0 percent disabling, and 
that appeal is no longer before the Board.  

The issue of service connection for an acquired psychiatric 
disorder including PTSD addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Competent medical evidence of a fracture of the nose or 
residuals of a fracture of the nose is not currently shown. 




CONCLUSION OF LAW

A fracture of the nose was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that as a result of an altercation that 
he had during service, he sustained a broken nose.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service medical records show that in September 1988 the 
veteran was involved in an altercation described as an 
assault, and that he sustained multiple hits with fists to 
the right side of his face.  The veteran's nose was described 
as an affected area.  It was reported he had injury to the 
lateral aspect of the right supra orbital rim.  An X-ray of 
the right maxillary sinus revealed no fractures.  The 
veteran's entire service medical records are absent for any 
complaints or findings referable to the nose or a nasal 
fracture.  

At a VA medical examination in November 1993, it was reported 
that the veteran indicated that he sustained a fracture of 
the right side of his nose and right nasal bone fracture 
respectively in 1986, as a result of an assault in 1988.  The 
diagnosis was: Fracture of nose on right side in 1986 healed. 
The remaining post-service medical data is absent for a nasal 
fracture or nasal fracture residuals.   



Analysis

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).
The veteran asserts that he sustained a nasal fracture during 
service. A necessary component of service connection is for 
there to be medical evidence of current disability. 
Notwithstanding the lack of any medical evidence of a nasal 
fracture during service, or even the past medical report of a 
healed nasal fracture, the current record is absent for any 
medical evidence of a current nasal fracture or residuals of 
a nasal fracture. In essence, it must be concluded that 
competent medical evidence of a fracture of the nose or 
residuals of a nasal fracture are not currently shown.

The Board has considered the veteran's statements and 
testimony made in conjunction with his claim. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).     

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). In the absence of any current medical 
evidence of a nasal fracture or nasal fracture residual 
disability, the Board is compelled to conclude that the 
weight of the evidence is against the veteran's claim. 
Service connection for a fracture of the nose is not 
warranted.  




Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In May and September 2002 and in March and August 2006, VA 
sent a letter notifying the veteran of the evidence necessary 
to establish service connection.  The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to her appeal. The 
aforementioned letters satisfied VA's duty to notify. Any 
defect with respect to the timing of the notice requirement 
was harmless error. The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. As such, VA met 
its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.




ORDER

Service connection for a fracture of the nose is denied.


REMAND

The veteran's claim of service connection for an acquired 
psychiatric disorder including PTSD, is in part based on his 
contention that he was subject of a personal assault that he 
was subjected to during his period of service.  In addition 
to service medical records that reveal the veteran received 
treatment for psychiatric problems, service medical records 
also confirm that on more than one occasion, the veteran 
received medical treatment for injuries sustained in what 
were clinically described as assaults.  Additionally, 
multiple diagnoses of a psychiatric nature were diagnosed in 
service to include major depression following hospitalization 
for a suicide attempt.  This veteran has claimed service 
connection for a mental disability (to include PTSD), and his 
current diagnoses are not clear from this record.  

In June 2005, in conjunction with the December 2003 Board 
remand requesting development for PTSD precipitated by a 
personal assault, a PTSD examination was performed. Review of 
the PTSD examination report indicate that it is absent for 
any elicited information, medical history, or development 
concerning PTSD based on a personal assault. Cannabis abuse 
and panic disorder without agoraphobia were diagnosed. 
However, the clinician's summary and conclusions are absent 
for any insight, analysis, or rationale regarding the 
veteran's immediate claim of PTSD due to a personal assault 
that he was subjected to during service. Further, it is noted 
that at one point in the examination report, the examiner 
refers to the veteran's Vietnam stressor experiences, 
certainly an erroneous reference since the veteran was born 
during the latter part of the Vietnam War. It is apparent 
that further clinical information is required and would be 
helpful and must include all psychiatric diagnoses that 
apply.    

Accordingly, the case is REMANDED for the following action:

1.   The veteran is to be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously examined him to 
determine the extent and nature of his 
current psychiatric disability, if any.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All necessary tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the psychiatrist prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.

In reviewing the veteran's claims file, 
the examiner should render a determination 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any current psychiatric 
disability is etiologically related to the 
veteran's period of military service. If 
necessary, specifically regarding PTSD, to 
include PTSD as a result of a claimed 
personal assault, the examiner is 
requested identify and examine all records 
indicating any change in behavior or 
performance subsequent to the claimed 
assault(s) alleged by the veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes. 

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event. The examiner is instructed that 
only the specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such an in-service 
event has resulted in PTSD. If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should also comment upon the link 
between the current symptomatology and the 
veteran's verified stressor. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought on appeal 
can be granted. Unless the benefit sought 
is granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


